DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 12/17/2020.
3.    	Status of the claims:
•    No claims have been amended.
•    Claims 21-25 are currently pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, regarding the nonstatutory obviousness-type double patenting rejection, filed on 12/27/2020, with respect to claims 21-25 have been fully considered and are persuasive. The current nonstatutory obviousness-type double patenting rejection has been withdrawn. 
5.	Applicant's arguments, regarding the rejection of claims 21-25, filed on 12/17/2020 have been fully considered but they are not persuasive.
6.    	On pages 1-2 of Applicant’s remarks/arguments dated 12/17/2020, the applicant states that “Morikawa clearly does not disclose using queuing each of the received 
7.    	In response to applicant’s remarks, the examiner respectfully disagrees. As depicted in figures 1 and 7, Morikawa discloses queuing frames of different priority levels. Moreover, Morikawa further discloses the queuing of the received frames is based on timing of transmitting the highest-priority frame (see at least Fig. 1,3, 7, and para. 27, 48-50, 77-85).      
8.	 On pages 1-2 of Applicant’s remarks/arguments dated 12/17/2020, the applicant states that “Morikawa makes a mention of packets in their discussion of prior art but mentions that packet based approaches do not work with variable length Ethernet frames or layer 2 switches. This teaches away from using layer 1 approaches to layer 2 problems”, and “Kulkarni operates at the packet level which is a level 1, physical layer, of the OSI model. Kulkarni makes no mention of frames which are level 2”.
9. 	In response to applicant’s remarks, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., section 8 above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please see the rejection below.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
14.	Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (US 2005/0232155 A1) in view of Kulkarni et al. (US 2011/0142052 A1)
and further in view of Lei et al. (US 20050071474 A1).

Regarding claim 21, Morikawa discloses a method to reduce latency of frames transiting through a network device with a plurality of input and output ports supporting at least two frame priorities (Fig. 1, abstract), the method comprising: receiving a sequence of frames for transmission from one of the plurality of input ports for transmission at one of the output ports, wherein each of the frames is configured with an associated frame priority (Fig. 1, para. 29, 42: a sequence of frames are input
to a priority queue for transmission based on certain level of priority); queuing each of the received frames in a predetermined order based on a frame arrival time and the associated frame priority (Fig. 1, 2, 6, para. 29, 43, 44, 80: queuing the
received frame based on timing of transmission and priority level); selecting a first frame to transmit on the output port (Fig. 7, para. 29, 81: a process to select the first priority frame to be transmitted).
Morikawa does not appear to explicitly disclose selecting a first frame to transmit on the output port; stopping transmission of the first frame in response to receiving a second frame with an associated frame priority specifying a preemptive right over the associated frame priority of the first frame; transmitting an invalid frame check 
However, Kulkarni from similar field of endeavor discloses selecting a first frame to transmit on the output port; stopping transmission of the first frame in response to receiving a second frame with an associated frame priority specifying a preemptive right over the associated frame priority of the first frame; transmitting the second frame; and retransmitting the first frame after the transmission of the second frame is completed (Kulkarni, Fig. 3, para. 11, 20, 25, 50: a method for transferring data packets in a communication network, a check is performed to see the transfer of a first data packet (lower priority) is interrupted or stopped and a second data packet (higher priority) is then transferred, after the transfer of the second data packet, the transfer of the non-transferred first data packet is repeated or the rest of the incompletely transferred first data packet is transferred, wherein each first data packet is stored in an intermediate memory in parallel with a transmission and is only deleted from the intermediate memory after complete transfer of the first data packet to the receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Morikawa with the teaching of Kulkarni to include the above features into the system of Morikawa such as stopping transmission of the first frame in response to receiving a second frame with an associated frame priority specifying a preemptive right over the associated frame priority of the first frame; transmitting the second frame; and retransmitting the first frame after the transmission of the second frame is completed as taught by 
Morikawa in view of Kulkarni still fails to explicitly teach transmitting an invalid frame check sequence within the first frame.
However, Lei from similar field of endeavor discloses transmitting an invalid frame check sequence within the first frame (Lei, para. 18: transmitting invalid frame check sequence (FCS) values with corrupted frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Morikawa and Kulkarni with the teaching of Lin to include the above features into the system of Morikawa such as transmitting an invalid frame check sequence within the first frame as taught by Lei. The motivation for doing so would have been to maintain the data link layer active.

Regarding claim 22, Morikawa as modified by Kulkarni and Lei discloses the method of claim 21, wherein retransmitting the first frame after transmitting the second frame commences when there are no other frames queued transmission with an associated frame priority higher than the associated priority of the first frame (Kulkarni, Fig. 3, para. 11, 20, 25, 50: after the transfer of the second data packet, the transfer of the non-transferred first data packet is repeated or the rest of the incompletely transferred first data packet is transferred, wherein each first data packet is stored in an intermediate memory in parallel with a transmission and is only deleted from the intermediate memory after complete transfer of the first data packet to the receiver). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Morikawa/Lin with the teaching of Kulkarni to include the above features into the system of Morikawa/Lin such as retransmitting the first frame after transmitting the second frame commences when there are no other frames queued transmission with an associated frame priority higher than the associated priority of the first frame as taught by Kulkarni. The motivation for doing so would have been to prioritize the received packets for transmission to maintain quality of service (QoS).

Regarding claim 23, Morikawa as modified by Kulkarni and Lei discloses the method of claim 21, wherein, after stopping the transmission of the first frame, retaining the first frame in queue according to the predetermined order (Kulkarni, Fig. 3, para. 11,20, 25, 50: checking if the transfer of a first data packet (lower priority) is interrupted or stopped and a second data packet (higher priority) is then transferred, after the transfer of the second data packet, the transfer of the non-transferred first data packet is repeated or the rest of the incompletely transferred first data packet is transferred, wherein each first data packet is stored in an intermediate memory in parallel with a transmission and is only deleted from the intermediate memory after complete transfer of the first data packet to the receiver). 


Regarding claim 24, Morikawa discloses a network device (Fig. 3) comprising: a network interface that receives frames in a first sequence, queues the frames according to a second sequence based on a configured frame priority and transmits frames in order of the second sequence (Fig. 1, para. 29, 42: a sequence of frames are input to a priority queue for transmission based on certain level of priority); a controller operatively coupled with the network interface (Fig. 3 shows the system configuration of a frame priority controller 100).
Morikawa does not appear to explicitly disclose stop transmission of a first frame in the sequence in response to receiving a second frame in the sequence with a predetermined priority that has a preemptive right over the first frame priority, and said controller instructing the network interface to stop transmitting the first frame and to transmit an invalid frame check sequence before transmitting the second frame prior to retransmitting the first frame when transmission of the second frame is completed. 
However, Kulkarni from similar field of endeavor discloses stop transmission of a first frame in the sequence in response to receiving a second frame in the sequence (Kulkarni, Fig. 3, para. 11,20, 25, 50: a method for transferring data packets in a communication network, a check is performed to see the transfer of a first data packet (lower priority) is interrupted or stopped and a second data packet (higher priority) is then transferred, after the transfer of the second data packet, the transfer of the non-transferred first data packet is repeated or the rest of the incompletely transferred first data packet is transferred, wherein each first data packet is stored in an intermediate memory in parallel with a transmission and is only deleted from the intermediate memory after complete transfer of the first data packet to the receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Morikawa with the teaching of Kulkarni to include the above features into the system of Morikawa such as stop transmission of the first frame if a second frame is received with an associated frame priority specifying a preemptive right over the associated frame priority of the first frame and retransmitting the first frame after the transmission of the second frame is completed as taught by Kulkarni. The motivation for doing so would have been to prioritize the received packets for transmission to maintain quality of service (QoS).
Morikawa in view of Kulkarni still fails to explicitly teach transmitting an invalid frame check sequence.
(Lei, para. 18: transmitting invalid frame check sequence (FCS) values with corrupted frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Morikawa and Kulkarni with the teaching of Lin to include the above features into the system of Morikawa such as transmitting an invalid frame check sequence as taught by Lei. The motivation for doing so would have been to maintain the data link layer active.

Regarding claim 25, Morikawa as modified by Kulkarni and Lei discloses the network device of claim 24, wherein the controller starts the retransmission of the first frame after transmitting the second frame when there are no other frames queued for transmission configured with a frame priority that specifies a preemptive right over the frame priority associated with the first frame (Kulkarni, Fig. 3, para. 11, 20, 25, 50: after the transfer of the second data packet, the transfer of the non-transferred first data packet is repeated or the rest of the incompletely transferred first data packet is transferred, wherein each first data packet is stored in an intermediate memory in parallel with a transmission and is only deleted from the intermediate memory after complete transfer of the first data packet to the receiver). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Morikawa/Lin with the teaching of Kulkarni to include the above features into the system of Morikawa/Lin such as retransmitting the first frame after transmitting the second .

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466